Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
Applicant's arguments filed 09/16/2022 have been fully considered but they are not persuasive. On page 10-11 of the arguments Applicant argues that the office action fails to provide any explanation regarding 35 USC 101. Examiner does not concur. It is possible the applicant/attorney may have failed to read or misread the rejection in its entirety. Examples of eligible and ineigble examples of 101 claim language were expressly provided in the previous office action, as well as an analysis analogous to the brevity and scope of the claims in the context of 101, at least: “The claims demonstrate a human being speaking to another human being and determining the intent of the utterance i.e. making sense of a conversation or simply listening.” The use of processor is not significant but instead is generic given the context of the claim language. 
On page 12-13 of the arguments Applicant argues that the limitations were not addressed, and specifically “reasoning-based meaning representation of the structured proposal” is not taught. Examiner does not concur. The present invention specification 0024-0029 defines reasoning-based meaning representation as the systems ability to distinguish various meanings and contexts using optional ranking for an input word or words i.e. to distinguish the intent. The claims (unamended) under BRI provide a general interpretation in light of such specification support. Therefore, the prior art is maintained. Additionally, the limitations were addressed in the last office action with specificity inclusive of various paragraphs cited given the brevity of the claims and broadness in scope e.g. “user can speak or type a command or query, converts unstructured to structured wherein the system responds and provides feedback/correction/disambiguation, extracts meaning and contexts thereof, learns the correction or selection by user for future use…” The citations are now more specifically defined in an earnest effort to further show that which is already present in the office action, without providing new paragraphs.
	
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 are rejected under 35 U.S.C. 101:
transforming, by a processor, a query into a structured proposal; and generating, by the processor, a reasoning-based meaning representation of the structured proposal.
a processor; a readable storage media; and computer program instructions to: identify quantitative data and qualitative features of unstructured data; transform a query into a structured proposal; and generate a reasoning-based meaning representation for the structured proposal, based on the quantitative data and the qualitative features.
Step 1: IS THE CLAIM DIRECTED TO A PROCESS, MACHINE, MANUFACTURE OR COMPOSITION OF MATTER?
YES

Step 2A: IS THE CLAIM DIRECTED TO A LAW OF NATURE, A NATURAL PHENOMENON, OR AN ABSTRACT IDEA?
YES

Step 2B: DOES THE CLAIM RECITE ADDITIONAL ELEMENTS THAT AMOUNT TO SIGNIFICANTLY MORE THAN THE JUDICIAL EXCEPTION?
NO

The claims demonstrate a human being speaking to another human being and determining the intent of the utterance i.e. making sense of a conversation or simply listening.

• Collecting and comparing known information (Classen)
• Comparing new and stored information and using rules to identify options (Smartgene)†
• Data recognition and storage (Content Extraction)

To help in amending the claims and for analysis purposes, in example claims 3 and 4 below, the difference between eligible and ineligible illustrates a significant process which is tied to hardware that is not generally recited in the art.  In this case general changing of font size in claim 3 versus a significant step of conditionally changing font size tied to hardware.
See example below to amend to overcome 101 rejection:

Regarding independent claim examples:
For instance in the example claims 3 and 4 below:
Ineligible
3. A computer‐implemented method of resizing textual information within a window displayed in a graphical user interface, the method comprising: 
(not significant) generating first data for describing the area of a first graphical element; 
(not significant) generating second data for describing the area of a second graphical element containing textual information; 
(not significant) calculating, by the computer, a scaling factor for the textual information which is proportional to the difference between the first data and second data. 
The claim recites that the step of calculating a scaling factor is performed by “the computer” (referencing the computer recited in the preamble). Such a limitation gives “life, meaning and vitality” to the preamble and, therefore, the preamble is construed to further limit the claim. (See MPEP 2111.02.)
However, the mere recitation of “computer‐implemented” is akin to adding the words “apply it” in conjunction with the abstract idea. Such a limitation is not enough to qualify as significantly more. With regards to the graphical user interface limitation, the courts have found that simply limiting the use of the abstract idea to a particular technological environment is not significantly more. (See, e.g., Flook.)

Whereas in similar claim 4:
Eligible
4. A computer‐implemented method for dynamically relocating textual information within an underlying window displayed in a graphical user interface, the method comprising: 
displaying a first window containing textual information in a first format within a graphical user interface on a computer screen; 
displaying a second window within the graphical user interface; 
constantly monitoring the boundaries of the first window and the second window to detect an overlap condition where the second window overlaps the first window such that the textual information in the first window is obscured from a user’s view; 
determining the textual information would not be completely viewable if relocated to an unobstructed portion of the first window; 
calculating a first measure of the area of the first window and a second measure of the area of the unobstructed portion of the first window; 
calculating a scaling factor which is proportional to the difference between the first measure and the second measure; 
scaling the textual information based upon the scaling factor; 
(significant step) automatically relocating the scaled textual information, by a processor, to the unobscured portion of the first window in a second format during an overlap condition so that the entire scaled textual information is viewable on the computer screen by the user; 
(significant step) automatically returning the relocated scaled textual information, by the processor, to the first format within the first window when the overlap condition no longer exists.
These limitations are not merely attempting to limit the mathematical algorithm to a particular technological environment. Instead, these claim limitations recite a specific application of the mathematical algorithm that improves the functioning of the basic display function of the computer itself. As discussed above, the scaling and relocating the textual information in overlapping windows improves the ability of the computer to display information and interact with the user.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13-17, and 19-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110060587 A1	Phillips; Michael S. et al. (hereinafter Phillips).
Re claims 1 and 6, Phillips teaches 
1. A computer-implemented method for generating a domain specific reasoning-based meaning representation of a query, the computer-implemented method comprising: transforming, by a processor, a query into a structured proposal; and (user can speak or type a command or query, converts unstructured to structured wherein the system responds and provides feedback/correction/disambiguation, extracts meaning and contexts thereof (after structured form), learns the correction or selection by user for future use… 0048 ASR, 0059 correlation of usage for a term e.g. “Michael Smith” can be various people, 0072 with fig. 7a-7b unstructured to structured, 0082 and 0105 ranking input words e.g. number, place command verb, street, time…, 0088-0089 fig. 1a 1b 5a-5f user and usage specific context/intent, people, place entities all thereof distinguished)
generating, by the processor, a reasoning-based meaning representation of the structured proposal. (user can speak or type a command or query, converts unstructured to structured wherein the system responds and provides feedback/correction/disambiguation, extracts meaning and contexts thereof (after structured form), learns the correction or selection by user for future use… 0048 ASR, 0059 correlation of usage for a term e.g. “Michael Smith” can be various people, 0072 with fig. 7a-7b unstructured to structured, 0082 and 0105 ranking input words e.g. number, place command verb, street, time…, 0088-0089 fig. 1a 1b 5a-5f user and usage specific context/intent, people, place entities all thereof distinguished)
Although Phillips teaches intents, disambiguation, ranking, entity identification, distinguishing multiple meanings for a word, scoring, ranking, and conversion from unstructured to structured, it teaches them in separate embodiments.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips by combining it’s embodiments analogously to incorporate embodiments for at least music, navigation, or any other context with overlap where a system can disambiguate and provide suggestions with adaptive learning thereby improving the scope of context identification, thereby distinguishing a single command which have a different meaning e.g. an address can be used in a GPS program versus a Browser program (as taught in existing paragraphs cited and suggested throughout Phillips thereof).

Re claims 2 and 7, Phillips teaches 
2. The computer-implemented method of claim 1, further comprising: receiving, by the processor, the query from a user, wherein the query is a spoken natural language query, converted, by the processor, with a speech recognition model. (user can speak or type a command or query, converts unstructured to structured wherein the system responds and provides feedback/correction/disambiguation, extracts meaning and contexts thereof, learns the correction or selection by user for future use 0048 0059 0072 0082 0088-0089 0105 fig. 1a 1b 5a-5f 7a 7b)

Re claims 3 and 8, Phillips teaches 
3. The computer-implemented method of claim 1, further comprising: determining, by the processor, if the structured proposal is consistent; and responsive to determining the structured proposal is not consistent, correcting, by the processor, the structured proposal. (detects misrecognition or overlapping contexts, based on input that a user can speak or type a command or query, converts unstructured to structured wherein the system responds and provides feedback/correction/disambiguation, extracts meaning and contexts thereof, learns the correction or selection by user for future use 0048 0059 0072 0082 0088-0089 0105 fig. 1a 1b 5a-5f 7a 7b)

Re claims 4 and 9, Phillips teaches 
4. The computer-implemented method of claim 3, wherein the determining is based on a reasoning knowledge base. (model, vocab, etc., user can speak or type a command or query, converts unstructured to structured wherein the system responds and provides feedback/correction/disambiguation, extracts meaning and contexts thereof, learns the correction or selection by user for future use 0048 0059 0072 0082 0088-0089 0105 fig. 1a 1b 5a-5f 7a 7b)

Re claim 5, Phillips teaches 
5. The computer-implemented method of claim 1, further comprising: sending, by the processor, the reasoning-based meaning representation to a question/answer engine. (system response is the back and forth, the request in itself is question and system output is response, user can speak or type a command or query, converts unstructured to structured wherein the system responds and provides feedback/correction/disambiguation, extracts meaning and contexts thereof, learns the correction or selection by user for future use 0048 0059 0072 0082 0088-0089 0105 fig. 1a 1b 5a-5f 7a 7b)

Re claims 10 and 16, Phillips teaches 
10. A computer-implemented method for generating reasoning-based meaning representation for a query, the computer implemented method comprising: identifying, by a processor, quantitative data and qualitative features of unstructured data; (quantitative = sufficient input to recognize, qualitative = data with keywords, user can speak or type a command or query, converts unstructured to structured wherein the system responds and provides feedback/correction/disambiguation, extracts meaning and contexts thereof (after structured form), learns the correction or selection by user for future use… 0048 ASR, 0059 correlation of usage for a term e.g. “Michael Smith” can be various people, 0072 with fig. 7a-7b unstructured to structured, 0082 and 0105 ranking input words e.g. number, place command verb, street, time…, 0088-0089 fig. 1a 1b 5a-5f user and usage specific context/intent, people, place entities all thereof distinguished)
transforming, by the one or more processors, a query into a structured proposal; and (user can speak or type a command or query, converts unstructured to structured wherein the system responds and provides feedback/correction/disambiguation, extracts meaning and contexts thereof (after structured form), learns the correction or selection by user for future use… 0048 ASR, 0059 correlation of usage for a term e.g. “Michael Smith” can be various people, 0072 with fig. 7a-7b unstructured to structured, 0082 and 0105 ranking input words e.g. number, place command verb, street, time…, 0088-0089 fig. 1a 1b 5a-5f user and usage specific context/intent, people, place entities all thereof distinguished)
generating, by the one or more processors, a reasoning-based-meaning representation for the structured proposal, based on the quantitative data and the qualitative features. (e.g. “Send SMS to Joe” populates an application with no user intervention… user can speak or type a command or query, converts unstructured to structured wherein the system responds and provides feedback/correction/disambiguation, extracts meaning and contexts thereof (after structured form), learns the correction or selection by user for future use… 0048 ASR, 0059 correlation of usage for a term e.g. “Michael Smith” can be various people, 0072 with fig. 7a-7b unstructured to structured, 0082 and 0105 ranking input words e.g. number, place command verb, street, time…, 0088-0089 fig. 1a 1b 5a-5f user and usage specific context/intent, people, place entities all thereof distinguished)
Although Phillips teaches intents, disambiguation, ranking, entity identification, distinguishing multiple meanings for a word, scoring, ranking, and conversion from unstructured to structured, it teaches them in separate embodiments.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips by combining it’s embodiments analogously to incorporate embodiments for at least music, navigation, or any other context with overlap where a system can disambiguate and provide suggestions with adaptive learning thereby improving the scope of context identification, thereby distinguishing a single command which have a different meaning e.g. an address can be used in a GPS program versus a Browser program (as taught in existing paragraphs cited and suggested throughout Phillips thereof).


Re claims 11 and 17, Phillips teaches 
11. The computer-implemented method of claim 10, further comprising: receiving, by the processor, the query from a user; and receiving, by the processor, the unstructured data. (user can speak or type a command or query, converts unstructured to structured wherein the system responds and provides feedback/correction/disambiguation, extracts meaning and contexts thereof, learns the correction or selection by user for future use 0048 0059 0072 0082 0088-0089 0105 fig. 1a 1b 5a-5f 7a 7b)


Re claim 13, Phillips teaches 
13. The computer-implemented method of claim 10, wherein the transforming is comprised of preprocessing the query with at least one natural language processing method. (user can speak or type a command or query, converts unstructured to structured wherein the system responds and provides feedback/correction/disambiguation, extracts meaning and contexts thereof, learns the correction or selection by user for future use 0048 0059 0072 0082 0088-0089 0105 fig. 1a 1b 5a-5f 7a 7b)

Re claims 14, 19, and 24, Phillips teaches 
14. The computer-implemented method of claim 13, further comprising: determining, by the processor, if the structured proposal is consistent; and (disambiguation, user can speak or type a command or query, converts unstructured to structured wherein the system responds and provides feedback/correction/disambiguation, extracts meaning and contexts thereof, learns the correction or selection by user for future use 0048 0059 0072 0082 0088-0089 0105 fig. 1a 1b 5a-5f 7a 7b)
responsive to determining the query is not consistent, correcting, by the processor, the structured query based on the reasoning knowledge base. (user can speak or type a command or query, converts unstructured to structured wherein the system responds and provides feedback/correction/disambiguation, extracts meaning and contexts thereof, learns the correction or selection by user for future use 0048 0059 0072 0082 0088-0089 0105 fig. 1a 1b 5a-5f 7a 7b)

Re claims 15, 20, and 25, Phillips teaches 
15. The computer-implemented method of claim 14, wherein the reasoning knowledge base comprised of universal axioms and domain specific facts. (vocabularies, grammars, domains such as navigation, user can speak or type a command or query, converts unstructured to structured wherein the system responds and provides feedback/correction/disambiguation, extracts meaning and contexts thereof, learns the correction or selection by user for future use 0048 0059 0072 0082 0088-0089 0105 fig. 1a 1b 5a-5f 7a 7b)

Re claim 21, Phillips teaches 
21. A computer-implemented method for generating reasoning-based meaning representation for a query, the computer implemented method comprising: receiving, a processor, a natural language query, wherein the query is text based; (user can speak or type a command or query, converts unstructured to structured wherein the system responds and provides feedback/correction/disambiguation, extracts meaning and contexts thereof (after structured form), learns the correction or selection by user for future use… 0048 ASR, 0059 correlation of usage for a term e.g. “Michael Smith” can be various people, 0072 with fig. 7a-7b unstructured to structured, 0082 and 0105 ranking input words e.g. number, place command verb, street, time…, 0088-0089 fig. 1a 1b 5a-5f user and usage specific context/intent, people, place entities all thereof distinguished)
transforming, by the processor, the query into a structured proposal; and (user can speak or type a command or query, converts unstructured to structured wherein the system responds and provides feedback/correction/disambiguation, extracts meaning and contexts thereof (after structured form), learns the correction or selection by user for future use… 0048 ASR, 0059 correlation of usage for a term e.g. “Michael Smith” can be various people, 0072 with fig. 7a-7b unstructured to structured, 0082 and 0105 ranking input words e.g. number, place command verb, street, time…, 0088-0089 fig. 1a 1b 5a-5f user and usage specific context/intent, people, place entities all thereof distinguished)
generating, by the processor, a reasoning-based meaning representation for the structured proposal. (user can speak or type a command or query, converts unstructured to structured wherein the system responds and provides feedback/correction/disambiguation, extracts meaning and contexts thereof (after structured form), learns the correction or selection by user for future use… 0048 ASR, 0059 correlation of usage for a term e.g. “Michael Smith” can be various people, 0072 with fig. 7a-7b unstructured to structured, 0082 and 0105 ranking input words e.g. number, place command verb, street, time…, 0088-0089 fig. 1a 1b 5a-5f user and usage specific context/intent, people, place entities all thereof distinguished)
Although Phillips teaches intents, disambiguation, ranking, entity identification, distinguishing multiple meanings for a word, scoring, ranking, and conversion from unstructured to structured, it teaches them in separate embodiments.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips by combining it’s embodiments analogously to incorporate embodiments for at least music, navigation, or any other context with overlap where a system can disambiguate and provide suggestions with adaptive learning thereby improving the scope of context identification, thereby distinguishing a single command which have a different meaning e.g. an address can be used in a GPS program versus a Browser program (as taught in existing paragraphs cited and suggested throughout Phillips thereof).


Re claim 22, Phillips teaches 
22. The computer-implemented method of claim 21, further comprising: sending, by the processor, the reasoning-based meaning representation to a task completion engine. (execute the application via auto populate from ASR or typing, user can speak or type a command or query, converts unstructured to structured wherein the system responds and provides feedback/correction/disambiguation, extracts meaning and contexts thereof, learns the correction or selection by user for future use 0048 0059 0072 0082 0088-0089 0105 fig. 1a 1b 5a-5f 7a 7b)

Re claim 23, Phillips teaches 
23. The computer-implemented method of claim 22, wherein the query can be a command instructing a question/answer engine to perform a specific task. (execute the application via auto populate from ASR or typing, user can speak or type a command or query, converts unstructured to structured wherein the system responds and provides feedback/correction/disambiguation, extracts meaning and contexts thereof, learns the correction or selection by user for future use 0048 0059 0072 0082 0088-0089 0105 fig. 1a 1b 5a-5f 7a 7b)

2.	Claims 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110060587 A1	Phillips; Michael S. et al. (hereinafter Phillips) in view of US 20210073596 A1	BEZZUBTSEVA (hereinafter BEZZUBTSEVA).
Re claims 12 and 18, Phillips while teaching unstructured to structured conversation with machine learning and context adaptive learning fails to teach:
12. The computer-implemented method of claim 9, further comprising: analyzing, by the processor, the unstructured data, wherein the analyzing is comprised of an optical character recognition model with an associated neural network. (BEZZUBTSEVA 0003 OCR with NN and 0142 speech)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips to incorporate the above claim limitations as taught by BEZZUBTSEVA to allow for improvement of Phillips to include another form of multi-modal comparison such as image analysis if a user is referencing an image in speech, allowing for a user to submit an image with a query or drawing for recognition which will ultimately be processed in the contextual analysis of Phillips using an initial image model and faster neural networks to process more data more accurately.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20220121936 A1	Sui; Zhicheng et al.
OCR and NN

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 7 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov